                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TONY TUNG THIEN NGUYEN,
     Plaintiff,

       v.                                            CIVIL ACTION NO. 18-CV-5019

ALLSTATE INSURANCE COMPANY,
     Defendant.


                             \j
                            ~~
                                ~/           ORDER

       AND NOW, this \ ~ day of December 2018, upon consideration of Plaintiff Tony Tung

Thien Nguyen's Motion for Leave to Proceed In Forma Pauperis (ECF No. 8), his Prisoner

Trust Fund Account Statement (ECF No. 9), and his prose Amended Complaint (ECF No. 10), it

is ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED.

       2.      Tony Tung Thien Nguyen, #NC-2764, shall pay the full filing fee of $350 in

installments, pursuant to 28 U.S.C. § 1915(b).1 Based on the financial information provided by

Nguyen, an initial partial filing fee of $54.97 is assessed. The Superintendent or other

appropriate official at SCI Somerset or at any other prison at which Nguyen may be incarcerated

is directed to deduct $54.97 from Nguyen's inmate trust fund account, when such funds become

available, and forward that amount to the Clerk of the United States District Court for the

Eastern District of Pennsylvania, 601 Market Street, Room 2609, Philadelphia, PA 19106, to be



1
 To the extent Nguyen requests a different payment schedule in his Motion to Proceed In Forma
Pauperis, his request is denied because the Court is obligated to direct payments in accordance
with the statutory formula set forth in 28 U.S.C. § 1915(b). See Porter v. Dep't of Treasury, 564
F.3d 176, 180 n.4 (3d Cir. 2009) (explaining that "once the Court has granted a prisoner leave to
proceed [in forma pauperis] in [a case] governed by the [Prison Litigation Reform Act], the
prisoner is obligated to pay the fees in full [pursuant to 28 U.S.C. § 1915(b)]").
credited to Civil Action No. 18-5019. In each succeeding month when the amount in Nguyen's

inmate trust fund account exceeds $10.00, the Superintendent or other appropriate official shall

forward payments to the Clerk of Court equaling 20% of the preceding month's income credited

to Nguyen's inmate trust fund account until the fees are paid. Each payment shall reference the

docket number for this case, Civil Action No. 18-5019.

       3.      The Clerk of Court is DIRECTED to send a copy of this Order to the

Superintendent of SCI Somerset.

       4.      Nguyen's Amended Complaint is DISMISSED without prejudice for lack of

subject matter jurisdiction in accordance with the Court's Memorandum.

       5.      Nguyen may file a second amended complaint within thirty (30) days of the date

of this Order in the event he can set forth a plausible basis for this Court's jurisdiction over his

claims. Alternatively, he may proceed by refiling his case in state court. If Nguyen files a

second amended complaint, the Clerk shall not make service until so ORDERED.

       6.      The Clerk of Court is DIRECTED to furnish Nguyen with a blank copy of this

Court's current standard form to be used by a prose litigant filing a civil action bearing the

above-captioned civil action number. Nguyen may use this form to file a second amended

complaint if he opts to do so.

       7.      If Nguyen fails to file a second amended complaint, his case may be dismissed for

failure to prosecute without further notice.




                                               CHADF.
